463 F.2d 176
80 L.R.R.M. (BNA) 3315, 69 Lab.Cas.  P 12,908
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ASTRO ELECTRONICS, INC., Respondent.
No. 71-2790.
United States Court of Appeals,
Ninth Circuit.
July 21, 1972.

Joseph A. Oertel, Atty.  (argued), Eugene B. Granof, Atty., Marcel MalletPrevost, Asst. Gen. Counsel, Peter G. Nash, Gen. Counsel, Washington, D. C., Wilford W. Johansen, Director, Region 21, NLRB, Los Angeles, Cal., for petitioner.
Charles H. Goldstein (argued), of Goldstein, Gentile & Kirschman, Beverly Hills, Cal., for respondent.
Before MERRILL and ELY, Circuit Judges, and LUCAS, District Judge.*
PER CURIAM:


1
The Board's Decision and Order is reported at 188 NLRB No. 92.


2
Following protests concerning working conditions and a period of somewhat bitter negotiations, the respondent's employees left their stations of work and the respondent's premises.  The critical factual issue is whether the employees permanently quit their employment, as the respondent contends, or whether their departure was only temporary and in the nature of a strike.  The Board determined that the latter was the case, and we cannot say that the determination was without substantial evidentiary support.  Accordingly, the Board's Application for the enforcement of its Order is GRANTED.1



*
 Honorable Malcolm M. Lucas, United States District Judge, Los Angeles, California, sitting by designation


1
 We reject the respondent's suggestion that our conclusion should be withheld pending the Supreme Court's decision in N.L.R.B. v. International Van Lines, 448 F.2d 905 (9th Cir. 1971), cert. granted, 405 U.S. 953, 92 S. Ct. 1177, 31 L. Ed. 2d 230 (1972).  We do not view that case as presenting the same issue as that which is here involved